
	
		II
		111th CONGRESS
		1st Session
		S. 2244
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary reduction of duty on artichokes,
		  prepared or preserved otherwise than by vinegar or acetic acid, not
		  frozen.
	
	
		1.Artichokes, prepared or
			 preserved otherwise than by vinegar or acetic acid, not frozen
			(a)In
			 generalHeading 9902.03.89 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 artichokes) is amended—
				(1)by striking 13.8% and
			 inserting 13.34%; and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
